. .




            OFFICE OF THE AlTORNEY        GENERAL OF TEXAS
                                 AUSTIN




                                                 ?.8ml8ry 8, 1939




                                                                  0r

      ttr a r mla
               will l8b le th la 9 0
                  togtha c
      p uta ir r ia
      talned ln aald lott




                         lrentlTloundthatyour                     a
                        wutl   thoumad    roomding   to the last pra-
      aoding rodoral ooamu.
mn. Pat aman., ~~wuu~                           8,.1939, Plhgoa


thbr0in      e2-b •XOLU~~TO    oi pu.  0tbrr 004 3b nmi0n ior luJh
ronioo8.         l&o oouaty    of bi8trlot dtoraoy would aot be
lntiti0d      to my    00mi00i0a     i8 addition t0 thb r008 pro-
tIAoA *or in mid eFtIo10 tot hi8 luv100~ in tho f t;lfn(
did p3-0bbmLon 0t a0iinquut  tu at8 r0r th0 80ub0-
tion OS tax.* dua on real l8tata.
                   mldor .ArtlOlO 335, 10% aoJnaImioa on sonar
00u0ot0d           ia   th0    prbpu8tion.            ruing     0na prooooutIon              of
dolinqmat           tax ouitg a&not                  porwnal     DroportZ         hmo       boon
allowed      thb      county Attonmy                uncut row         rullnlgs or thb
3oportaent       whlah mu agrbo. All ouch oomnir~io~
                    with
under said utioloo   era aooountmb& anA are not to bo
ellouod OTOC aad eboro tha maxima allmrd wador tho pro-
ti8i0ru      or     utiob          366~      rod    3691.

          Tow lttutioa                        I# ?oopootfuU~         oellod to miola
3698 whioh dabus tha                    Com.tobloaua'Court froa allowIn
oompoaa8tlon to? lr-offioio   ronIoo8  a8 prorlAoA thoroin
tub5  the ooqona~tion and lxoooa foe8 uh.loh they era al-
iowod to rotain ohall roaoh tho nurimumprovlAoA ror anA
whiti  io to bo oonatruod with the vazioua eoto pwtod.

                   rpp1~i.r~ the &ovo prorlriona and rormar rullngl
or     thib D~partaant             to   ~OOUF      quootion,   it   i0   the      opinion         Or
this     Deputmnt             th a t
                                   luah     Qoatraot &mUtig   tho Couatr
ALtOrnOy      tbn poroent             0r tho dollllQuont tax.0 would bo tin-
valid,     oxoopting          aa    to ouch ton puobat wm~LooIoa so pro-
rldod under &rtiolo 350, lpplIo@ble to pormuel proparty
to uhloh he would bo lntltiod    In w       t& ~xiawn   allowad
him. rho Cozmlaslooero*    Court   ner aorroot Its order mafry-
ia6 said contraot in kaoping ~4th the eboro. As to alla-
i56 auoh OOiQWll~ation  Or Soa0  in Of0004  Oi tho ZJUISU
allmod,       tho CoSrDiaslo~rr* Court wuld ba p~hIbIto6 under
n~tlolo      3, ho.  53 0r tho Constitution0r Toms to do 00.
          Truatina whet tho eboro i8 suftloiut                                     to answer
Jour quootloaa, we r.mIa
                                                               VU? truly           your0